   Case 19-03448-CL13                 Filed 07/26/19           Entered 07/28/19 21:11:49           Doc 25       Pg. 1 of 2
finmgt 12/15                                  United States Bankruptcy Court                             Telephone: 619−557−5620
                                                                                                    Website: www.casb.uscourts.gov
                                                   Southern District of California           Hours: 9:00am−4:00pm Monday−Friday
                                                    Jacob Weinberger U.S. Courthouse
                                                           325 West F Street
                                                       San Diego, CA 92101−6991




 In Re: Debtor name(s) used by the debtor in the last 8 years, including married,   Case number: 19−03448−CL13
 maiden, trade, and address:                                                        Chapter: 13
                                                                                    Judge Christopher B. Latham
 Ray Rosa Jr.
  2945 Avenida Castana
 Carlsbad, CA 92009
 xxx−xx−0686
 Debtor alias(es): SWC




                                       NOTICE OF REQUIREMENT TO CERTIFY
                 COMPLETION OF A COURSE IN PERSONAL FINANCIAL MANAGEMENT



Notice is hereby given that, subject to limited exceptions, a debtor must complete an instructional course in personal
financial management in order to receive a discharge under chapter 11 or 13 (11 U.S.C. §1141 or §1328). Pursuant to
FRBP 1007(b)(7), the debtor(s) must complete and file Debtor's Certification About Personal Financial Management
Course (Official Form 423) and Certificate of Debtor(s) Education.

Debtor(s) and/or debtor(s)' attorney is/are hereby notified that Official Form 423 Debtor's Certification About
Personal Financial Management Course, must be accompanied by the Certificate of Debtor(s) Education and filed
before a discharge can be entered. Debtor(s) and/or debtor(s) attorney is/are hereby notified that the debtor(s) must file
Official Form 423 and Certificate of Debtor(s) Education no later than the last payment made by the debtor as
required by the plan or the filing of a motion for entry of a discharge under §1141(d)(5)(B) or §1328(b). Failure to file
the certification will result in the case being closed without an entry of discharge. If the debtor(s) subsequently file(s)
a Motion to Reopen the Case to allow for the filing of the Official Form 423 and Certificate of Debtor(s) Education,
the debtor(s) must pay the full reopening fee due for filing the motion.

This requirement can be completed at any time before the deadline and it is highly recommended that the debtor(s)
complete this requirement as soon as possible to avoid missing the deadline. The Certificate of Debtor(s) Education
should not be confused with the Certificate of Credit Counseling which should be filed with the petition. The
Certificate of Debtor(s) Education and Official Form 423 are a separate filing requirement.




Dated: 7/26/19                                              Barry K. Lander
                                                            Clerk of the Bankruptcy Court
        Case 19-03448-CL13                Filed 07/26/19         Entered 07/28/19 21:11:49                Doc 25        Pg. 2 of 2

                                              United States Bankruptcy Court
                                             Southern District of California
In re:                                                                                                     Case No. 19-03448-CL
Ray Rosa, Jr.                                                                                              Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0974-3                  User: admin                        Page 1 of 1                          Date Rcvd: Jul 26, 2019
                                      Form ID: finmgt                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 28, 2019.
db             +Ray Rosa, Jr.,   2945 Avenida Castana,   Carlsbad, CA 92009-6986

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 28, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 26, 2019 at the address(es) listed below:
              David L. Skelton    admin@ch13.sdcoxmail.com;dskelton13@ecf.epiqsystems.com
              Michael D. Breslauer    on behalf of Creditor Neal McFarlane mbreslauer@swsslaw.com,
               wyones@swsslaw.com
              United States Trustee    ustp.region15@usdoj.gov
                                                                                            TOTAL: 3
